DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-80 and 101-200 have been cancelled. 
Claims 201-202 have been added. 
Claims 81-100 and 201-203 remain pending and stand rejected.

Priority
	The instant application claims priority as a CON of PCT/US2021/034885, and has claims to multiple provisional including 63/113,490 (filed 11/13/2020), 63/091,009 (filed 10/13/2020), 63/084,086 (filed 9/28/2020) and 63/033,055 (filed 6/1/2020). 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 81-87, 89-91, 94-95, 97, 99-100, and 202-203 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140207615) in view of Czymontrek (US 20210407150).

Regarding claim 81, Li discloses a non-transitory computer-readable medium including instructions (see: 0026, 0037, 0094) that when executed by a processor cause the processor to perform a method for providing visual navigation assistance in retail stores, the method comprising: 
receiving a first indoor location of a mobile device within a retail store (see: 0042, Fig. 5 #410, 0068, Fig. 6 #462 & 472, 0069, Fig. 8 #885, 0092); 
receiving a target destination within the retail store (see: Fig. 5 #430, 0068, Fig. 6 #464-466, Fig. 8 #886); 
providing first navigation data to the mobile device through a first visual interface of a non-augmented reality type (see: Fig. 3A-4B,  Fig. 5 #420, 0068 (navigational route), 0069 (proposed route), Fig. 6 #466 & 480);
Note the direction and route, as well as the indication on the map of the target item(s) represents first navigation data. See also 0027 (Navigational arrows describing an upcoming turn at the end of an aisle or describing which aisle should be turned into can be displayed. Textual information can be displayed to the consumer), which provides further/alternate navigational data. 
after providing the first navigation data, receiving a second indoor location of the mobile device within the retail store (see: 0027 (current location of a consumer within the store as monitored by a portable computerized device), 0091 (relay…a current location of the consumer), 0092 (monitors location)), the second indoor location being based on position data determined by a position sensor of the mobile device (see: Fig. 1 #107 &109, 0048, 0050);
Note: the current location stems from the monitored location of the user device, and represents a second indoor location.  
determining that the second indoor location is within a selected area around the target destination, the selected area not including the first indoor location (see: 0091, 0093); 
Note: the user is determined to have arrived within a target area (e.g., current location is inside a certain distance or aisle (0091) or arrived at a target product (0093)). This is distinct from the initial position of the user (e.g., Fig. 5 #430).
in response to the determination that the second indoor location is within the selected area around the target destination, and after providing the first navigation data, providing second navigation data to the mobile device (see: 0052, 0056, Fig. 3A
Note: Li determines current distance/directions based on a current (e.g., second) location. Li provides updated navigational data based on the location, and may also provide a message that the user has arrived at the target product. Each of these (e.g., updated navigation information (such as next turn, absolute distance, directional arrow), arrival message) can be understood as second navigation data that is based on a second location. 

Notably, Li discloses a second embodiment that utilizes an AR device for presenting navigational information. That is, this data can be provided through either a first non-AR interface (e.g., Fig. 3A, Fig. 5-6) or through an AR-based interface (e.g., Fig. 7, 0070). Furthermore, in Fig. 8 Li discloses two steps - 
In turn, despite disclosing all of the above Li does not disclose providing the second navigation information to the mobile device through a second visual interface of an augmented reality type. 

To this accord, Czymontrek (US 20210407150) discloses a navigation device which identifies a pickup location (analogous to a target area) using an interface having multiple modes (e.g., mapping and augmented reality) (see: abstract). More specifically, Czymontrek discloses providing, via a user interface, an interactive digital map of a geographic area including an indication of the pickup location and an indication of a current location of the user in a map display mode. Once it is determined that the current location (i.e., a second location) of the user is within a threshold distance of the pickup location, Czymontrek switches the interface from displaying the digital map to an augmented reality mode that presents real-world imagery in a field of view of the client device along with information overlaying the real-world imagery to assist the user (see: 0009-0010, 0031, 0090, Fig. 9 #908-910). 
Thus, Czymontrek discloses a device that provides navigation information via two interfaces – e.g., a non-AR interface such as the digital map display, and an AR interface. In turn, Czymontrek is understood to disclose in response to determining that a second location is within the selected are around the target destination (e.g., threshold distance) and providing second navigation data to the mobile device through a second visual interface of an augmented reality type. 


Further, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to have utilized the known technique disclosed by Czymontrek in the navigation of Li in order to have provided precise location information using augmented reality, particular for built-in or enclosed environment where location measurements can be inaccurate due to low signal strength (see: Czymontrek: 0001, 0004). 

82. The non-transitory computer-readable medium of claim 81, wherein determining that the second indoor location is within the selected area around the target destination comprises determining whether the second indoor location is within a selected area that is within a threshold distance from the target destination (see: Czymontrek: 0009, 0090, Fig. 9 #908). 

83. The non-transitory computer-readable medium of claim 81, the method further comprising: analyzing an image captured by the mobile device to determine an image location in the image associated with the target destination (see: Czymontrek: 0091, 0093, Fig. 9 #912-914); and 
cause a visual indicator to display at the image location when the image is displayed within the second visual interface of the augmented reality type (see: 0094, Fig. 9 #916, Fig. 5 #562, 0076, Fig. 6 #604, 0077). 
 
84. The non-transitory computer-readable medium of claim 81, wherein the second visual interface is an augmented reality visual interface (see: Czymontrek: 0009-0010, Fig. 5-6; see also: Li: , and the first visual interface is a map view of the retail store (see: Czymontrek: 0009-0010, Fig. 4A, Fig. 5A;  0068-0069, Fig. 5-6, Fig. 8 #889).

85. The non-transitory computer-readable medium of claim 81, wherein at least a portion of the second visual interface is generated based on data captured by a camera of a mobile device of the user(see: Czymontrek: Fig. 9 #912-916, 0093-0094, Fig. 5-6; see also: Li: Fig. 7, 0036, Fig. 2 #108).

86. The non-transitory computer-readable medium of claim 81, wherein the selected area around the target destination is selected based on an aisle including the target destination (see: Li: 0052 (Computation of distances, directions, navigational directions between and around aisles), 0091 (when device 732 is within a certain distance of device 710), Fig. 10 #710 (note: device 710 is associated with aisle 4).

87. The non-transitory computer-readable medium of claim 81, wherein the selected area around the target destination is selected based on at least one of a store shelf associated with the target destination or a product associated with the target destination (see: Li: 0027 (an absolute distance to the item being sought), 0051 (checking off items as the consumer gets within a certain distance, for example, five feet of an item), 0093 (the customer has arrived [at the product] and a message flashes on the screen)).

89. The non-transitory computer-readable medium of claim 81, wherein the method further comprises establishing a wireless connection with a mobile device of the user (see: Li: 0028, 0037, Fig. 2 #104, 0046, Fig. 10; Czymontrek: Fig. 2 #118, 0024).

90. The non-transitory computer-readable medium of claim 81, wherein the target destination is associated with a product selected at the mobile device (see: Li: Fig. 5 #430, Fig. 6 #462).

91. The non-transitory computer-readable medium of claim 81, wherein the first indoor location is based on additional position data determined by the position sensor of the mobile device (see: Li: 0027 (current location of a consumer within the store as monitored by a portable computerized device), 0048, 0050, Fig. 1 #107 & 109).

94. The non-transitory computer-readable medium of claim 81, wherein the first visual interface includes at least one of an aisle identifier, a shelf identifier, or a product identifier (see: Li: Fig. 6 #464-466 & 474-476, 0069; see also: 0027 (which aisle should be turned into)).

95. The non-transitory computer-readable medium of claim 81, wherein the second visual interface includes a visual indication of at least one of a product, a store shelf, an aisle, the target destination, a direction to follow, or a route to follow (see: Czymontrek: Fig. 5B #562, Fig. 6#604; Li: Fig. 7, 0070, Fig. 10 (e.g., 722, 724)).

97. (Currently Amended) The non-transitory computer-readable medium of claim 81, the method further comprising: in response to the determination that the second indoor location is within a selected area around the target destination, activating a camera sensor of the mobile device (see: Czymontrek: 0031, 0082).
Note: activating the AR/camera view is tantamount to activating a camera. 


202. The non-transitory computer-readable medium of claim 81, wherein determining that the second indoor location is within the selected area around the target destination comprises determining whether the second indoor location is within a selected area that is within a threshold navigable distance from the target destination (see: Czymontrek: 0031, 0073 (threshold distance, e.g., 50 m), 0079, 0082).

203. The non-transitory computer-readable medium of claim 81, wherein a target product is present at the target destination within the retail store (see: Li: Fig. 5 #530, 0068 (selected product is depicted by product icon 430). 


Regarding claim 99 and claim 100, claims 99-100 recite substantially similar limitations and scope as recited in claim 81 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 99-100 are rejected under at least similar rationale as discussed above. 


Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Czymontrek as applied to claim 81 above, and further in view of Stansell (US 20190244436) and Turkelson (US 20200193206).

Regarding claim 88, Li in view of Czymontrek discloses all of the above as noted including wherein the method further comprises: receiving an image captured by a camera of a mobile device of the user (see: Li: 0073 (capture single images and/or video), 0075 (video signal can be parsed and one or more image files can be transmitted to the commerce server instead of a live video feed); see also: Czymontrek: Fig. 9, 0090-0093). 

calculating at least one convolution of the image; and 
using the calculated at least one convolution to determine at least one of the first and second indoor locations.
To this accord, Stansell discloses an augmented reality system for use in in-store shopping that includes performing an image analysis for item recognition on images captured by a camera of a mobile device (see: 0144-0145) and using the result of the image analysis and recognition  to determine at least one of a first indoor location and a second indoor location (see: 0061-0062 (using image recognition and item data to determine a location of the user), 0145 (When markers/items are identified, that information can be mapped to a planogram and/or aisle information data to determine a location of the user and/or user device), 00159). 
One of ordinary skill in the art would have recognized that the known technique of Stansell would have been applicable to the invention of Li as both share common functionality and purpose - namely, to facilitate in-store shopping using augmented reality devices.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to have utilized the known technique of image analysis and position determination as taught by Stansell in the invention of Li in view of Czymontrek in order to have further facilitated item recognition in such a manner that filtered low-interest items from high-interest items, thereby enabling the user to quickly and efficiently identify items which the user is interested in selecting while greying out/hiding items the user is uninterested in viewing to save time and reduce/eliminate any frustration which can occur due to viewing items of little/no interest to the user (see: 0023). 

calculating at least one convolution of the image as part of the image analysis/item recognition. Such techniques were notoriously well known in the field of image analysis and item recognition. 
For example, Turkelson discloses a system that initially obtains an image of an object within a context (receiving an image captured by a camera of a mobile device of the user) (see: Fig. 2 #202, Fig. 10#1002). Turkelson utilizes a context classification model to determine the context of the image including a geographical classification indicating a geographical location where an image was captured. Notably, the image can be used to determine an approximate location of the user with the retail store (see: 0089). This context is then used in the object recognition process. 
More specifically, Turkelson discloses calculating at least one convolution of the image, such as by performing object recognition using techniques such as localized gradients for edge detection of each image, a mean pixel value for a multichannel color image, and the like (see: 0069, 0119 (pixel value process, feature extraction using edge feature detection, Prewitt kernel, Sobel kernel)). Notably, these techniques – most notably the mean pixel value using kernels – represent calculating a convolution of the image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Li in view of Czymontrek and Stensell to have utilized the know technique of calculating a convolution of an image as taught by Turkelson in order to have improved the image analysis and item recognition of Stensell. That is, by combining the contextual information with the object recognition process as disclosed in Turkelson, Stensell would have been enabled to leverage additional information beyond the image itself to improve object detection and recommendation (see: Turkelson: 0037). 

Claims 92-93 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Czymontrek as applied to claims 81 and 91 above, and further in view of Cruz (US 10921131).

Regarding claim 92, Li discloses all of the above including wherein the position data comprises position data determined based on signals received at the mobile device from two network devices placed in the retail store (see: Fig. 2 #109, 0050). 
Li, however, does not disclose wherein the position data comprises position data determined at least in part based on a time difference between two signals received at the mobile device from two network devices placed in the retail store. Using a time difference as claimed was notoriously well-established in the art before the effective filing date of the invention. Moreover, Li discloses “triangulating positions” using the RFID devices (see again: 0050). 
To this accord, Cruz discloses a venue mapping system that utilizes a location calculator which determines position based on a time difference between two signals received at the mobile device (e.g., using Tie Difference of Arrival) (see: col. 7 lines 65-67).  
One of ordinary skill in the art would have recognized that the known technique of Cruz would have been applicable to the invention of Li as both share common functionality pertaining to location determination technology within a commercial environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Li to have utilized the known technique for position determination as disclosed by Cruz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, triangulating position based on time difference between signals. Moreover, such a combination would have solve technical issues (e.g., weak GPS signals) for finding a location in the 

93. The non-transitory computer-readable medium of claim 91, wherein the position data comprises position data determined at least in part based on a strength of a signal received at the mobile device from a network device placed in the retail store (see: Cruz: col. 8 lines 9-11, col. 13 lines 30-35). The combination would have been obvious for at least similar reasons as discussed above. 

Claim 96 and 98 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Czymontrek as applied to claim 81 above, and further in view of Argue (US 20140214600).

Regarding claim 98, Li in view of Czymontrek discloses all of the above including wherein the second visual interface is an augmented reality visual interface (see: Li: 0036, Fig. 7, 0093, Fig. 8 #888), and the method further comprises: 
receiving, from a mobile device of the user, at least one image of a physical environment of the user (see: Li: 0036 (actual view of customer), Fig. 7, 0074, 0086). 
Li in view of Czymontrek, however, does not disclose:
determining at least one location in the at least one image based on at least one of: a location of the mobile device, an orientation of the mobile device, or a product selected at the mobile device; and 
placing a visual indicator on the determined at least one location in the at least one image.

Also in the field of in-store navigation, Argue discloses receiving, from a mobile device of the user, at least one image of a physical environment of the user (see: 0027, 0031), 
determining at least one location in the at least one image based on at least one of: a location of the mobile device, an orientation of the mobile device, or a product selected at the mobile device (see: 0029, 0032, 0051, Fig. 4A (e.g., #221-225, 0069), Fig. 5 #104); and 
placing a visual indicator on the determined at least one location in the at least one image (see: Fig. 4A #251, Fig. 4B #253, 0068, 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Li to have utilized the known technique of determining a location for a visual indicator and placing the indicator at the location as disclosed by Argue in order to have improved the interface of Li by providing indications of small products/packages that are difficult to see easily and avoid a user being inundated with numerous products attracting focus (see: Argue: 0004). 

96. The non-transitory computer-readable medium of claim 81, wherein at least one of the first or second visual interfaces includes an image of a product, the product having been selected by the user at a mobile device (see: Li: Fig. 5 #530, 0068 (selected product is depicted by product icon 430); Argue: 0020, Fig. 4A #221-224, 0070).
Note: each of Li and Argue disclose a selected product, while Argue discloses the interface to include an image of the product within the view (i.e., the product captured within the view is an image). 





Claim 201 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Czymontrek as applied to claim 81 above, and further in view of Harkey (US20140279123). 

Regarding claim 201, Li in view of Czymontrek discloses all of the above as noted including wherein determining that the second indoor location is within the selected area around the target destination comprises determining whether the second indoor location is within a selected area that is within a threshold distance from the target destination (see: Czymontrek: 0009-0010. 0031. 0082).The combination, however, does not disclose a threshold radius. 
Initially, the Examiner asserts that the steps performed as part of the method are performed in the same manner regardless of the type of threshold used. Moreover, one of ordinary skill in the art would have recognized the different types of products to be readily substitutable. 
For example, in the field of location-based services, Harkey discloses uses a threshold radius (e.g., a geofence, such as defined by a which specifies the length to which the region extends from the center point of the geofence) as a trigger for displaying certain information (e.g., check-in screen) (see: 0055, Fig. 1 #104, 0024, 0052, 0063 (notification 602 indicating the user 202 has entered the geofence of a particular merchant 210)). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the threshold radius of Harkey for the threshold distance of Czymontrek. 
Furthermore, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cai (US 20130116922) a navigation system for use indoors and includes determining indoor location based on position data determined by a position sensor of the mobile device (see: 0020, Fig. 1 (location identification unit 21), 0021, Fig. 2A (short distance wireless communication unit 41). Most notably, Cai discloses both a map interface as well as an augmented reality interface used by the same device, the device configured to automatically switched to the augmented reality mode when approaching a particular target and the particular target is capable of being recognized through the camera unit (see: 0027, Fig. 3A-3F). 
PTO form 892-U discloses “ShopAssist” - a unified, interactive, location-aware system for Shopping in indoor environments (see section III, Fig. 2)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625